[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION FOR MODIFICATION OF SUPPORT
The court finds that the plaintiff's gross income has non-voluntarily diminished since the decree of dissolution. The court further finds that his federal tax withholding has CT Page 1744 increased since the decree of dissolution because of federal taxes assessed post dissolution on properties foreclosed post dissolution which were owned jointly by the parties at the time of dissolution. Accepting the plaintiff's affidavit as to gross and net income, the child support guidelines, the parties agree, dictate a support order of $191.00/week which is ordered.
The defendant is however ordered to do the following.
    1. Notify the plaintiff in writing if he receives a tax refund on his 1993 tax return.
    2. Make available documents and information reasonably requested by plaintiff's counsel concerning the federal tax assessments on the foreclosed properties.
    3. Notify the plaintiff in writing when he returns to active duty.
    4. Notify the plaintiff in writing if he changes the weekly tax deduction for the tax assessment on the foreclosed parties.
    5. Notify the plaintiff in writing when the tax assessment on the foreclosed properties is paid in full.
HAUSER, JUDGE